UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Pioneer Navigation Ltd.,

                           Petitioner                       19 Civ. 02938 (DAB)

       - against -
                                                                   ECF case
 Chemical Equipment Labs, Inc.,

                           Respondent



                                 NOTICE OF MOTION TO
                              VACATE ARBITRATION AWARD


       PLEASE TAKE NOTICE that upon the attached Memorandum of Law and the

accompanying declaration of Keith W. Heard and the exhibits annexed thereto, respondent

Chemical Equipment Labs, Inc. will move this court before the Honorable Deborah A. Batts,

United States District Judge, pursuant to the Federal Arbitration Act, 9 U.S.C. § 10, and the

doctrine of manifest disregard for an order vacating the Final Award dated January 31, 2019 in the

arbitration between the parties (Exhibit 2 to the Petition), with oral argument on the motion, if any,

to be scheduled at a date and time convenient to the Court.

Dated: New York, New York
       April 30, 2019
                                               LENNON, MURPHY & PHILLIPS LLC
                                               Attorneys for Respondent
                                               Chemical Equipment Labs, Inc.

                                               s/   Keith W. Heard_____
                                               The GrayBar Building
                                               420 Lexington Avenue, Suite 300
                                               New York, New York 10170
                                               kwh@lmplaw.net
                                               (212) 490-6050 – telephone
                                               (212) 490-6070 – facsimile
